Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.635 Filed 02/12/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KRISTA GLADNEY,

            Petitioner,             Case Number 2:20-CV-11521
                                    HON. GEORGE CARAM STEEH
      v.

JEREMY HOWARD,

         Respondent.
_________________________/

OPINION AND ORDER (1) GRANTING THE MOTION TO REOPEN THE
  CASE (ECF No. 11), (2) GRANTING THE MOTION TO AMEND THE
  HABEAS PETITION (ECF No. 11), (3) GRANTING THE MOTION TO
 STAY THE PROCEEDINGS AND HOLD IN ABEYANCE THE PETITION
    FOR A WRIT OF HABEAS CORPUS AND ADMINISTRATIVELY
CLOSING THE CASE (ECF No. 17), AND DENYING THE MOTIONS FOR
    EMERGENCY RELEASE (ECF No. 18), FOR AN EVIDENTIARY
HEARING (ECF No. 19), AND FOR THE APPOINTMENT OF COUNSEL
                           (ECF No. 20)

      Krista Gladney, (“Petitioner”), filed a pro se pleading which the Clerk’s

Office construed and filed as a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. The petition was held in abeyance and

administratively closed because petitioner needed an extension of time to

file a proper habeas petition because the Coronavirus pandemic forced the

prison where she is incarcerated to close its law library. (ECF No. 9).

    Petitioner filed a motion to reopen the case and to file an amended

habeas petition. The motion is GRANTED. The Clerk of the Court is
                                     -1-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.636 Filed 02/12/21 Page 2 of 13




ordered to reopen the case to the Court’s active docket. The motion to

amend the habeas petition is GRANTED.

      Petitioner also filed a motion to again stay the proceedings and hold

the petition in abeyance while she returns to the state courts to properly

exhaust several of the claims contained in her amended petition. Petitioner

also filed motions for emergency release, for an evidentiary hearing, and

for the appointment of counsel.

      For the reasons stated below, the Court will hold the petition in

abeyance and will stay the proceedings under the terms outlined below in

the opinion to permit petitioner to return to the state courts to properly

exhaust her claims, failing which the petition shall be dismissed without

prejudice. The Court will also administratively close the case. Petitioner’s

other motions are denied at this time.

      Federal courts have the power to order that a habeas petition be

reinstated upon timely request by a habeas petitioner. See e.g. Rodriguez

v. Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009). Petitioner has now

filed an amended habeas petition which contains the claims she wishes to

raise, along with a memorandum of law and an appendix. The Clerk of the

Court is ordered to reopen the case. The Court will permit petitioner to file

the amended petition. Petitioner’s proposed amended habeas petition


                                      -2-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.637 Filed 02/12/21 Page 3 of 13




should be granted because it advances new claims that may have arguable

merit. See e.g. Braden v. United States, 817 F.3d 926, 930 (6th Cir. 2016).

      Petitioner has moved again for the case to be stayed and the petition

held in abeyance because she acknowledges that several of her claims

were not properly exhausted with the state courts.

      As a general rule, a state prisoner seeking federal habeas relief must

first exhaust his or her available state court remedies before raising a claim

in federal court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U.

S. 270, 275-78 (1971). The Antiterrorism and Effective Death Penalty Act

(AEDPA) preserves the traditional exhaustion requirement, which

mandates dismissal of a habeas petition containing claims that a petitioner

has a right to raise in the state courts but has failed to do so. See Welch v.

Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). Although exhaustion is

not a jurisdictional matter, “it is a threshold question that must be resolved”

before a federal court can reach the merits of any claim contained in a

habeas petition. See Wagner v. Smith, 581 F.3d 410, 415 (6th Cir. 2009).

Each claim must be reviewed by a federal court for exhaustion before any

claim may be reviewed on the merits by a district court. Id. Federal district

courts must dismiss mixed habeas petitions which contain both exhausted




                                      -3-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.638 Filed 02/12/21 Page 4 of 13




and unexhausted claims. See Pliler v. Ford, 542 U.S. 225, 230 (2004)

(citing Rose v. Lundy, 455 U.S. 509, 510, 522 (1982)).

      Petitioner acknowledges that she did not raise several of her claims

in her appeal of right before the Michigan Court of Appeals. Petitioner only

raised these claims for the first time in her application for leave to appeal

before the Michigan Supreme Court.

      Raising a claim for the first time before the state courts on

discretionary review does not amount to a “fair presentation” of the claim to

the state courts for exhaustion purposes. See Castille v. Peoples, 489 U.S.

346, 351 (1989). Petitioner failed to raise several of her claims on her

direct appeal with the Michigan Court of Appeals, thus, her subsequent

presentation of these claims to the Michigan Supreme Court does not

satisfy the exhaustion requirement for habeas purposes. See Skinner v.

McLemore, 425 F. App’x 491, 494 (6th Cir. 2011); Farley v. Lafler, 193 F.

App’x 543, 549 (6th Cir. 2006).

      Moreover, in several places petitioner indicates that she may have

raised several of her claims before the Michigan appellate courts, but only

under a different theory. It is unclear if petitioner is referring to the claims

she raised before the Michigan Court of Appeals or the claims she raised

before the Michigan Supreme Court. A claim may be considered “fairly


                                       -4-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.639 Filed 02/12/21 Page 5 of 13




presented” only if the petitioner asserted both the factual and legal basis for

his or her claim in the state courts. McMeans v. Brigano, 228 F.3d 674, 681

(6th Cir. 2000). The doctrine of exhaustion mandates that the same claim

under the same theory be presented to the state courts before it can be

raised in a federal habeas petition. Wong v. Money, 142 F.3d 313, 322 (6th

Cir. 1998). “Even the same claim, if raised on different grounds, is not

exhausted for the purpose of federal habeas review.” Rayner v. Mills, 685

F.3d 631, 643 (6th Cir. 2012). To the extent that some or all of these

claims were never presented to either Michigan appellate court under the

same theory now being raised before this Court, the claims are

unexhausted.

      The exhaustion doctrine, in the context of habeas cases, is

dependent upon whether there are available state court procedures for a

habeas petitioner to exhaust his or her claims. See Adams v. Holland, 330

F.3d 398, 401 (6th Cir. 2003). Petitioner has an available state court

remedy with which to exhaust her claims. Exhausting state court remedies

in this case requires the filing of a post-conviction motion for relief from

judgment under Michigan Court Rule 6.500, et. seq. See Wagner, 581 F.3d

at 419. Petitioner could exhaust these claims by filing a post-conviction

motion for relief from judgment with the Wayne County Circuit Court under


                                      -5-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.640 Filed 02/12/21 Page 6 of 13




M.C.R. 6.502. Denial of a motion for relief from judgment is reviewable by

the Michigan Court of Appeals and the Michigan Supreme Court upon the

filing of an application for leave to appeal. M.C.R. 6.509; M.C.R. 7.203;

M.C.R. 7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich.

1997). Petitioner would then be required to appeal the denial of her post-

conviction motion to the Michigan Court of Appeals and the Michigan

Supreme Court in order to properly exhaust the claims that she would raise

in her post-conviction motion. See e.g. Mohn v. Bock, 208 F. Supp. 2d 796,

800 (E.D. Mich. 2002).

      The Court’s only concern in dismissing the current petition involves

the possibility that petitioner might be prevented under the one year statute

of limitations contained within 28 U.S.C. § 2244(d)(1) from re-filing a

petition for a writ of habeas corpus following the exhaustion of these issues

in the state courts. A common circumstance calling for abating a habeas

petition arises when the original petition was timely filed, but a second,

exhausted habeas petition would be time barred by the AEDPA’s statute of

limitations. See Hargrove v. Brigano, 300 F.3d 717, 720-21 (6th Cir. 2002).

A federal district court has the discretion to stay a mixed habeas petition

containing exhausted and unexhausted claims in order to allow the

petitioner to present his or her unexhausted claims to the state courts in the


                                     -6-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.641 Filed 02/12/21 Page 7 of 13




first instance, and then to return to the federal district court for habeas

review of his or her completely exhausted petition. See Rhines v. Weber,

544 U.S. 269, 272-78 (2005). A federal court may stay a federal habeas

petition and hold further proceedings in abeyance pending resolution of

state court post-conviction proceedings, if there is good cause for failure to

exhaust and the unexhausted claims are not “plainly meritless.” Rhines,

544 U.S. at 278.

      Petitioner’s claims do not appear to be “plainly meritless.” Wagner v.

Smith, 581 F.3d at 419. Further, petitioner asserts that she did not

previously raise these claims in the state courts due to the ineffective

assistance of appellate counsel. Id., at 419, nn. 4 and 5. Petitioner also

has good cause for failing to raise any ineffective assistance of appellate

counsel claim earlier because state post-conviction review would be the

first opportunity that she had to properly raise this claim in the Michigan

courts. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010).

      When a district court determines that a stay is appropriate pending

exhaustion of state court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.” Rhines,

544 U.S. at 278. To ensure that petitioner does not delay in exhausting her

state court remedies, the Court imposes upon petitioner time limits within


                                      -7-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.642 Filed 02/12/21 Page 8 of 13




which she must proceed. See Palmer v. Carlton, 276 F.3d 777, 781 (6th

Cir. 2002). Petitioner must present her claims in the state court by filing a

post-conviction motion for relief from judgment with the state trial court

within sixty days from the date of this Order. See id. Further, she must ask

this Court to lift the stay within sixty days of exhausting her state court

remedies. See id. “If the conditions of the stay are not met, the stay may

later be vacated nunc pro tunc as of the date the stay was entered, and the

petition may be dismissed.” Palmer, 276 F.3d at 781 (internal quotation

omitted).

      The Court denies petitioner’s other motions.

      Petitioner filed a motion for emergency release on bond.

      In order to receive bond pending a decision on the merits of a habeas

corpus petition, a petitioner must show a substantial claim of law based on

the facts and exceptional circumstances justifying special treatment in the

interest of justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993)(quoting

Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)); see also Nash v. Eberlin,

437 F.3d 519, 526, n. 10 (6th Cir. 2006). There will be few occasions

where a habeas petitioner meets this standard. Dotson, 900 F.2d at 79.

Federal courts may grant bail when granting the writ. See Sizemore v.

District Court, 735 F.2d 204, 208 (6th Cir. 1984). By implication, a federal


                                      -8-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.643 Filed 02/12/21 Page 9 of 13




court should not grant bail under other circumstances. In light of the fact

that petitioner has failed to establish at this time that she would prevail on

the merits of her claims, she is not entitled to release on bail. See e.g.

Greenup v. Snyder, 57 F. App’x 620, 621-22 (6th Cir. 2003).

      Petitioner, however, seeks release on bond, claiming that her health

is in danger because of the current historic Coronavirus pandemic and the

risks that the virus poses to inmates.

      The Court is sympathetic to petitioner’s concerns. Nonetheless,

petitioner is not entitled to emergency release on bond.

      Petitioner’s request to be released due to COVID-19 is completely

unrelated to the claims that she wishes to raise in her habeas petition. As

such, the claims and relief requested in petitioner’s motion for release are

“outside the scope of this lawsuit.” Ross v. Chapman, No. 2:19-CV-13729,

2021 WL 148020, at *4 (E.D. Mich. Jan. 15, 2021). “Petitioner may not

“piggy-back” a separate, unrelated claim to her habeas petition.” Id.

      There is no allegation that petitioner has been exposed to the

Coronavirus, nor has she shown that the State of Michigan is unable or

unwilling of protecting her and other inmates through precautionary

measures. Titus v. Nagy, No. 2:18-CV-11315, 2020 WL 1930059, at *3

(E.D. Mich. Apr. 21, 2020), reconsideration denied, No. 2:18-CV-11315,


                                      -9-
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.644 Filed 02/12/21 Page 10 of 13




2020 WL 2733882 (E.D. Mich. May 26, 2020). The Director of the

Michigan Department of Corrections (MDOC) issued a memorandum,

listing in detail the numerous steps undertaken by the MDOC to protect

staff and prisoners from the spread of COVID-19. The Director’s

memorandum outlines various precautionary measures that staff should

take to prevent the spread of COVID-19. These precautionary measures

include: developing isolation areas for the placement and treatment of

prisoners who (i) have tested positive for COVID-19, (ii) are under

investigation for having COVID-19, or (iii) have had close contact with

known-positive COVID-19 individuals; the wearing of protective gear; the

screening of individuals entering correctional facilities; and social

distancing. Id.

      Governor Gretchen Whitmer also promulgated certain protocols to

mitigate the spread of COVID-19 among state prisoners and employees

who work in state prisons. Executive Order 2020-119 requires MDOC to

continue the risk-reduction protocols already in place and implemented in

its facilities. These protocols include: screening persons entering and

departing facilities; restricting visitors; limiting off-site appointments;

developing and implement protocols for inmates with COVID-19 symptoms;

providing personal protective equipment for staff; stringently cleaning areas


                                       - 10 -
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.645 Filed 02/12/21 Page 11 of 13




and surfaces; ensuring access to personal hygiene products; practicing

social distancing; and minimizing crowding. Id.

      The extensive precautionary measures undertaken by the MDOC to

limit inmates’ exposure to Covid-19 at the direction of the Governor and the

Director of the MDOC rebut petitioner’s argument that exceptional

circumstances exist to justify her release on bond. The Court denies the

motion for emergency release.

      Petitioner’s motion for an evidentiary hearing is denied as premature

because petitioner has yet to exhaust her claims with the state courts. See

e.g. Alley v. Bell, 307 F.3d 380, 388-90 (6th Cir. 2002).

      The Court will deny petitioner’s motion for the appointment of

counsel. There is no constitutional right to counsel in habeas proceedings.

Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002). In light of the fact

that petitioner has failed to exhaust her state court remedies, she is not

entitled to the appointment of counsel to assist her with her habeas petition.

See e.g. Dupree v. Jones, 281 F. App’x 559, 561 (7th Cir. 2008).

Moreover, a trial court in Michigan is authorized to appoint counsel for the

petitioner in order to assist with the post-conviction proceedings. See

M.C.R. 6.505; see also Nasr v. Stegall, 978 F. Supp. at 717. Petitioner




                                     - 11 -
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.646 Filed 02/12/21 Page 12 of 13




should therefore direct her request for the appointment of post-conviction

counsel to the trial court.

                                    ORDER

      IT IS ORDERED that petitioner may file a motion for relief from

judgment with the state court within sixty (60) days of receipt of this

Court’s order. If petitioner fails to file a motion for relief from judgment

with the state courts by that date, the Court will dismiss her petition without

prejudice.

      If petitioner files a motion for relief from judgment, she shall notify this

Court that such motion papers have been filed in state court. The case will

then be held in abeyance pending the petitioner's exhaustion of the claims.

Petitioner shall file a motion to lift the stay using the same caption and case

number within sixty (60) days after the conclusion of the state court

post-conviction proceedings. Petitioner is free at that time to file an

amended habeas petition containing the arguments that she raised before

the state courts with respect to these claims.

      To avoid administrative difficulties, the Court ORDERS the Clerk of

Court to CLOSE this case for statistical purposes only. Nothing in this

order or in the related docket entry shall be considered a dismissal or

disposition of this matter.


                                      - 12 -
Case 2:20-cv-11521-GCS-EAS ECF No. 21, PageID.647 Filed 02/12/21 Page 13 of 13




      IT IS FURTHER ORDERED that upon receipt of a motion to reinstate

the habeas petition following exhaustion of state remedies, the Court may

order the Clerk to reopen this case for statistical purposes.

      IT IS FURTHER ORDERED that the remaining motions are DENIED.

Dated: February 11, 2021

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                February 11, 2021, by electronic and/or ordinary mail and also
                on Krista Gladney #276752, Huron Valley Complex - Womens
                            3201 Bemis Road, Ypsilanti, MI 48197.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           - 13 -
